COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        In re Gordon Parsons and Beverly Parsons, Relators

Appellate case number:      01-18-00588-CV

Trial court case number:    CI54724

Trial court:                County Court at Law No. 1 and Probate Court of Brazoria
                            County

      The Court withdraws the December 6, 2018 Order of Abatement. The petition
remains on this Court’s active docket.

      It is so ORDERED.
Judge’s signature: ____/s/ Laura C. Higley_______
                    Acting individually  Acting for the Court
Date: __December 7, 2018_____